Citation Nr: 0900473	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  02-04 904A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for additional 
genitourinary disability due to a November 15, 2001, medical 
procedure performed at a Department of Veterans Affairs (VA) 
Medical Center.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The veteran had active military service from June 1971 to 
June 1975.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in December 2003.  This matter was 
originally on appeal from a November 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.


FINDING OF FACT

The competent medical evidence indicates that the veteran has 
no additional genitourinary disability for which the 
proximate cause was the November 15, 2001, medical procedure 
performed at a Department of Veterans Affairs (VA) Medical 
Center.


CONCLUSION OF LAW

The criteria for compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. 
§ 1151, for additional genitourinary disability due to a 
November 15, 2003, medical procedure performed at a 
Department of Veterans Affairs (VA) Medical Center, are not 
met. 38 U.S.C.A. § 1151 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.361 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Pursuant to the Board's December 2003 Remand, the Appeals 
Management Center (AMC) afforded the veteran a VA 
genitourinary examination to determine if any additional 
disability resulted from his November 2001 surgery and issued 
a supplemental statement of the case.  Based on the foregoing 
actions, the Board finds that there has been compliance with 
the Board's December 2003 Remand.  Stegall v. West, 11 Vet. 
App. 268 (1998).

II.	Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  A letter dated in 
May 2004 fully satisfied the duty to notify provisions. 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002). 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.  However, 
although this notice is no longer required, the Board notes 
that the veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The May 2004 letter told him to provide any relevant 
evidence in his possession.  See Pelegrini, 18 Vet App. at 
120.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Although the May 2004 letter was not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
and the claim was readjudicated and an additional 
supplemental statement of the case (SSOC) was provided to the 
veteran in September 2008.  

The veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  The 
veteran was also accorded a VA examination in May 2004. 38 
C.F.R. § 3.159(c)(4).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

III.	1151 Claim

The veteran contends that VA treatment in November 2001 
caused additional genitourinary disability.  Specifically, 
the veteran contends that during the November 2001 operation 
to place a colostomy bag, the veteran's bladder was cut 
causing additional disability noted as problems with his 
bladder.  

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination by VA, disability compensation 
shall be awarded in the same manner as if such additional 
disability or death were service-connected.  38 U.S.C.A. § 
1151.

To be awarded compensation under 38 U.S.C.A. § 1151, the 
veteran must show that VA treatment (or other qualifying 
event) resulted in additional disability, and further, that 
the proximate cause of the additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of the disability was an event which was not 
reasonably foreseeable.  38 U.S.C.A. § 1151.
 
In determining whether additional disability exists, the 
veteran's physical condition immediately prior to the 
beginning of the hospital care, medical or surgical 
treatment, or other relevant incident in which the claimed 
disease or injury was sustained upon which the claim is 
based, is compared to the veteran's condition after such 
treatment, examination or program has stopped.  38 C.F.R. § 
3.361(b).

Provided that additional disability exists, the next 
consideration is whether the causation requirements for a 
valid claim for benefits have been met, to consist of both 
actual and proximate causation.  In order to establish actual 
causation, the evidence must show that the medical or 
surgical treatment rendered resulted in the veteran's 
additional disability.  If it is shown merely that a claimant 
received medical care or treatment, and has an additional 
disability, that in and of itself would not demonstrate 
actual causation.  38 C.F.R. § 3.361(c)(1).

The proximate cause of the disability claimed must be the 
event that directly caused it, as distinguished from a remote 
contributing cause.  To establish that carelessness, 
negligence, lack of proper skill, error in judgment or other 
instance of fault proximately caused the additional 
disability, it must be shown that VA failed to exercise the 
degree of care expected by a reasonable treatment provider, 
or furnished the treatment at issue without informed consent.  
38 C.F.R. § 3.361(d)(1).  Proximate cause may also be 
established where the additional disability was an event not 
reasonably foreseeable, based on what a reasonable health 
care provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable, but must be one 
that a reasonable medical provider would not have considered 
to be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider the type of risk that a reasonable health care 
provider would have disclosed as part of the procedures for 
informed consent (in accordance with 38 C.F.R. § 17.32). 38 
C.F.R. § 3.361(d)(2).

Historically, the veteran underwent a segmental small bowel 
resection, colostomy takedown with ileorectal anastomosis, 
and completion total colectomy on November 15, 2001.  During 
the operation, "there was a small defect created in the 
bladder during this dissection.  This was repaired with 
absorbable suture in two layers."  See Operation Report, 
page 2, December 21, 2001.

On January 11, 2002, the veteran presented with complaints of 
pneumaturia (the passage of gas or air in the urine) for one 
week and one single episode of hematuria (blood in urine).  
Urology was consulted and the veteran was found to have an 
enterovesicular fistula.  On January 25, 2002, the veteran 
reported his urine had been clear with no further episodes of 
hematuria or pneumaturia.  He denied fever, chills, back 
pain, dysuria, urgency or other signs of GU infection.  

On February 14, 2002, the veteran underwent exploratory 
laparotomy, enterolysis, diverting ileostomy with Hartmann 
pouch-type distal closure.  See Operation Report, page 2, 
February 15, 2002.  He recovered well and was noted to have 
progressed slowly to taking p.o. and ambulating and voiding 
without difficulty.  

Pursuant to the Board's December 2003 Remand, the veteran 
under a VA genitourinary examination.  The veteran complained 
of daytime urinary frequency.  The veteran reported that he 
has no history of urinary tract infection, no history of any 
renal disease, renal or bladder stones, and that he had not 
required any treatment for genitourinary disease.  Physical 
examination revealed no evidence of any fistula.  After 
review of the claims file, the VA examiner, Dr. B.B. stated 
that in 1998, the veteran had a perforated diverticulitis 
with abscess requiring a diverting colonoscopy and sigmoid 
resection.  In 2000, he had a colostomy takedown complicated 
by an anastomotic leak requiring a new colostomy.  In 
November 2001, the veteran had a segmental small bowel 
resection, a colostomy takedown with ileorectal anastomosis 
with completion of total colectomy and report of a small 
bladder perforation.  The surgery was complicated 
postoperatively by an enterocutaneous fistula and midline 
wound infection.  The veteran presented in January 2002 with 
a one-week history of pneumaturia.  A CT scan revealed air in 
the bladder and the bladder was adhered to the adjacent small 
bowel.  A cystoscopic examination in January 2002 revealed an 
obvious fistula with the diagnosis of an enterovesicular 
fistula.  However, by January 25, 2002, the veteran had no 
genitourinary symptoms, the pneumaturia resolving 
spontaneously, and the veteran was voiding without difficulty 
and was continent.  On February 14, 2002, he had an 
exploratory laparotomy with a diverting ileostomy and 
drainage of the pelvis and bladder, with findings of a common 
fistula arriving from the left pelvis which could not be 
adequately visualized secondary to dense adhesions.  
Postoperatively the veteran had prolonged wound healing (it 
was healed by May 2002) but no recurrence of pneumaturia or 
any genitourinary symptoms until December 5, 2002.  On 
December 5, 2002, the veteran had a colonoscopy for rectal 
bleeding, during which he had pneumaturia.  He had no fecal 
material in the urine, no urine from the rectum, no 
hematuria, but was treated for a urinary tract infection.  
The pneumaturia resolved spontaneously and on February 5, 
2003, there was no evidence of an enterovesicular fistula.  
Pneumaturia has not recurred since January 2003.  The 
veteran's only treatment for any genitourinary disease since 
January 2003 was in December 2003 when he had an abnormal 
urinalysis on admission for chronic obstructive pulmonary 
disease with pneumonia.  Dr. B.B. noted that the veteran had 
no dysuria, pnematuria, pyuria, or any obstructive 
genitourinary symptoms but that he reported nocturia.  Dr. 
B.B. opined that there was no evidence that the veteran had 
any genitourinary disability and that he did not have any 
genitourinary disability that was the result of his November 
2001 bladder surgery.

The veteran has submitted no medical opinion to the contrary.

The Board finds that the medical evidence fails to 
demonstrate that additional genitourinary disability was 
caused by VA treatment on November 15, 2001.  Although there 
was evidence of complications during the November 15, 2001, 
operation, specifically a small perforation to the bladder, 
there is no evidence that an additional genitourinary 
disability resulted.  

Consequently, the Board must conclude that the competent 
medical evidence documents no identifiable additional 
genitourinary disability due to a November 15, 2001, VA 
medical procedure.  See 38 C.F.R. § 3.361(b).  As such, the 
Board need not address the remaining 38 U.S.C.A. § 1151 
criteria, specifically, whether there is evidence of any 
carelessness, negligence, lack of proper skill, error in 
judgment or fault on the part of VA, or the occurrence of any 
event that was not reasonably foreseeable.

In adjudicating this claim, the Board has considered, in 
addition to the medical evidence, the assertions of the 
veteran, both written and oral, as well as those of his 
representative.  However, as indicated above, this claim 
turns on the medical matters of additional disability and 
medical relationship to the VA medical treatment, matters 
within the province of trained professionals.  As laypersons 
without the appropriate medical training and expertise, 
neither the veteran nor his representative is competent to 
provide a probative (persuasive) opinion on a medical matter.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992)).  Hence, any 
lay assertions in this regard have no probative value.

Under these circumstances, the Board must conclude that the 
criteria for compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for additional disability 
based on a November 15, 2001, VA medical procedure, are not 
met, and the benefit of the doubt rule enunciated in 38 
U.S.C.A. § 5107(b) is not for application.     
     



ORDER

Entitlement to compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for additional disability 
due to a November 15, 2001, medical procedure performed at a 
Department of Veterans Affairs (VA) Medical Center is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


